ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ARRET DU 14 FEVRIER 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO ». BELGIUM)

JUDGMENT OF 14 FEBRUARY 2002
Mode officiel de citation:

Mandat d'arrêt du 11 avril 2000 ( République démocratique
du Congo c. Belgique), arrêt,
CLS. Recueil 2002, p. 3

Official citation:

Arrest Warrant of 11 April 2000 (Democratic Republic
of the Congo v. Belgium), Judgment,
LC J. Reports 2002, p. 3

 

ISSN 0074-4441
ISBN 92-1-070940-3

 

N° de vente:
Sales number

837

 

 
14 FÉVRIER 2002

ARRÊT

MANDAT D’ARRET DU 11 AVRIL 2000
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ARREST WARRANT OF 11 APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

14 FEBRUARY 2002

JUDGMENT
2002
14 février
Rôle général
n° 121

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002

14 février 2002

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

Circonstances de l'affaire — Emission, par un juge d'instruction belge, d’un
«mandat d'arrêt international par défaut» à l'encontre du ministre des affaires
étrangères en exercice du Congo, l'inculpant d'infractions graves aux conven-
tions de Genève de 1949 et aux protocoles additionnels y relatifs, ainsi que de
crimes contre l'humanité — Diffusion internationale du mandat d'urrêt par le
biais d'Interpol — Intéressé ayant cessé par la suite d'exercer la fonction de
ministre des affaires étrangères.

* *

Première exception de la Belgique — Compétence de la Cour — Statut de la
Cour, paragraphe 2 de l'article 36 — Existence d'un « différend juridique» entre
les Parties au moment du dépôt de la requête introductive d'instance — Evéne-
ments postérieurs au dépôt de la requête ne privant pas la Cour de sa compé-
tence.

Deuxième exception de la Belgique — Non-lieu — Fait que l'intéressé
n'exerce plus la fonction de ministre des affaires étrangères ne mettant pas un
terme au différend entre les Parties et ne privant pas la requête de son objet.

Troisième exception de la Belgique -- Recevabilité — Faits sur lesquels repo-
sait la requête introductive d'instance n'ayant pas été modifiés de manière telle
que le différend initialement porté devant la Cour ait été transformé en un autre
différend dont le caractère ne serait pas le même.

Quatrième exception de la Belgique — Recevabilité — Action du Congo ne
visant pas à protéger l'un de ses ressortissants — Non-applicabilité des règles
concernant l'épuisement des voies de recours internes.

Argumentation subsidiaire de la Belgique Règle non ultra petita —
Requête introductive d'instance exposant que la prétention de la Belgique à
exercer une compétence universelle en émettant le mandat d'arrêt est contraire
au droit international — Question non reprise dans les conclusions finales du

 

4
4 MANDAT D’ARRET (ARRÊT)

Congo — La Cour ne pouvant trancher cette question dans le dispositif de son
arrét, mais pouvant en aborder certains aspects dans les motifs de cet arrêt.

* *

Immunité de juridiction pénale et inviolabilité à l'étranger d'un ministre des
affaires étrangères en exercice — Convention de Vienne sur les relations diplo-
matiques du 18 avril 1961, préambule et article 32 — Convention de Vienne sur
les relations consulaires du 24 avril 1963 — Convention de New York sur les
missions spéciales du 8 décembre 1969, paragraphe 2 de l'article 21 — Règles de
droit international coutumier — Nature des fonctions exercées par un ministre
des affaires étrangères — Fonctions d'un ministre des affaires étrangères exi-
geant que, pendant toute la durée de sa charge, celui-ci bénéficie à l'étranger
d'une immunité de juridiction pénale et d'une inviolabilité totales — Absence de
distinction dans ce contexte entre les actes accomplis à titre «officiel» et ceux
qui l'auraient été à titre « privé».

Absence d'exception à l'immunité de juridiction pénale et à Vinviolabilité d'un
ministre des affaires étrangères en exercice lorsque celui-ci est soupçonné
d'avoir commis des crimes de guerre ou des crimes contre l'humanité — Distinc-
tion entre compétence des tribunaux nationaux et immunités juridictionnelles —
Distinction entre immunité de juridiction et impunité.

Emission d'un mandat d'arrêt ayant vocation à permettre l'arrestation, sur le
territoire belge, d'un ministre des affaires étrangères en exercice — Emission du
mandat constituant en soi une atteinte à l'immunité et à l'inviolabilité du mi-
nistre des affaires étrangères — Diffusion internationale du mandat d'arrêt
visant à établir la base juridique d’une arrestation du ministre des affaires étran-
gères dans un Etat tiers et de son extradition ultérieure vers la Belgique — Dif-
fusion internationale du mandat d'arrêt constituant une atteinte à l'immunité et
à l'inviolabilité du ministre des affaires étrangères.

* *

Remèdes demandés par le Congo — Constatation, par la Cour, d'une respon-
sabilité internationale de la Belgique, et réparation de ce seul fait du préjudice
moral invoqué par le Congo — Obligation pour la Belgique, par les moyens de
son choix, de mettre à néant le mandat d'arrêt et d'en informer les autorités
auprès desquelles il a été diffusé.

ARRÊT

Présents: M. GUILLAUME, président; M. Sut, vice-président; MM. Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™* HiGGins, MM. PARRA-ARANGUREN, KOOIMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, juges: M. BULA-BULA, M VAN DEN
WYNGAERT, juges ad hoc; M. Couvreur, greffier.

En l'affaire relative au mandat d’arrét du 11 avril 2000,
entre

la République démocratique du Congo,

5
5

MANDAT D’ARRET (ARRÊT)

représentée par

S. Exc. M. Jacques Masangu-a-Mwanza, ambassadeur extraordinaire et plé-
nipotentiaire de la République démocratique du Congo auprès du
Royaume des Pays-Bas,

comme agent;

S. Exc. M. Ngele Masudi, ministre de la justice et garde des sceaux,

M: Kosisaka Kombe, conseiller juridique à la présidence de la République,

M. François Rigaux, professeur émérite de l’Université catholique de Lou-
vain,

M™ Monique Chemillier-Gendreau, professeur à l'Université de Paris VIT
(Denis Diderot),

M. Pierre d'Argent, chargé de cours à l'Université catholique de Louvain,

M. Moka N’Golo, batonnier,

M. Djeina Wembou, professeur a l'Université d’Abidjan,

comme conseils et avocats;

M. Mazyambo Makengo, conseiller juridique au ministère de la justice,

comme conseiller,

et

le Royaume de Belgique,

représenté par

M. Jan Devadder, directeur général des affaires juridiques du ministère des
affaires étrangères,

comme agent;

M. Eric David, professeur de droit international public à l'Université libre de
Bruxelles,

M. Daniel Bethlehem, Barrister, membre du barreau d’Angleterre et du pays
de Galles, Fellow of Clare Hall et directeur adjoint du Lauterpacht
Research Centre for International Law de l'Université de Cambridge,

comme conseils et avocats;

S. Exc. le baron Olivier Gillès de Pélichy, représentant permanent du Royaume
de Belgique auprès de l'Organisation pour l'interdiction des armes chi-
miques, en charge des relations avec la Cour internationaie de Justice,

M. Claude Debrulle, directeur général de la législation pénale et des droits de
l'homme du ministère de la justice,

M. Pierre Morlet, avocat général auprès de la cour d'appel de Bruxelles,

M. Wouter Detavernier, conseiller adjoint à la direction générale des affaires
juridiques du ministère des affaires étrangères,

M. Rodney Neufeld, Research Associate au Lauterpacht Research Centre
for International Law de l'Université de Cambridge,

M. Tom Vanderhaeghe, assistant à l’Université libre de Bruxelles,

La Cour,
ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:
6 MANDAT D’ARRET (ARRÊT)

1. Le 17 octobre 2000, la République démocratique du Congo (dénommée
ci-après le «Congo») a déposé au Greffe de la Cour une requête introduisant
une instance contre le Royaume de Belgique (dénommé ci-après la « Belgique»)
au sujet d’un différend concernant un «mandat d’arrêt international qu’un juge
d'instruction belge ... a décerné le 11 avril 2000 contre le ministre des affaires
étrangères en exercice de la République démocratique du Congo, M. Abdulaye
Yerodia Ndombasi».

Dans cette requête, le Congo soutenait que la Belgique avait violé le «prin-
cipe selon lequel un Etat ne peut exercer son pouvoir sur le territoire d’un autre
Etat», le «principe de l'égalité souveraine entre tous les Membres de l’Organi-
sation des Nations Unies, proclamé par l’article 2, paragraphe 1, de la Charte
des Nations Unies», ainsi que «l’immunité diplomatique du ministre des
affaires étrangères d’un Etat souverain, reconnue par la jurisprudence de la
Cour et découlant de l’article 41, paragraphe 2, de la convention de
Vienne du 18 avril 1961 sur les relations diplomatiques ».

Pour fonder la compétence de la Cour, le Congo invoquait, dans ladite
requête, le fait que «[lla Belgique afvait] accepté la juridiction de la Cour et,
[qu’Jen tant que de besoin, [ladite] requête [valait] acceptation de cette juridic-
tion par la République démocratique du Congo».

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement belge par le greffier ; et, confor-
mément au paragraphe 3 de cet article, tous les Etats admis à ester devant la
Cour ont été informés de la requête.

3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans l’exercice du droit que lui confère le para-
graphe 3 de Particle 31 du Statut, à la désignation d’un juge ad hoc pour
siéger en l'affaire: le Congo a désigné M. Sayeman Bula-Bula, et la Belgique
M Christine Van den Wyngaert.

4. Le 17 octobre 2000, jour du dépôt de la requête, le Gouvernement congo-
lais a également déposé au Greffe de la Cour une demande en indication de
mesure conservatoire fondée sur l’article 41 du Statut de la Cour. Au cours des
audiences consacrées a l’examen de ladite demande, la Belgique a présenté pour
sa part une demande tendant à ce que l’affaire soit rayée du rôle.

Par ordonnance du 8 décembre 2000, la Cour, d’une part, a rejeté cette
demande tendant à ce que l'affaire soit rayée du rôle et, d’autre part, a dit que
les circonstances, telles qu’elles se présentaient alors à la Cour, n'étaient pas de
nature à exiger l'exercice de son pouvoir d'indiquer, en vertu de l’article 41 du
Statut, des mesures conservatoires. Dans la même ordonnance, la Cour a par
ailleurs déclaré qu’«il [était] souhaitable que les questions soumises à la Cour
soient tranchées aussitôt que possible» et que, «dès lors, il convfenait] de par-
venir à une décision sur la requête du Congo dans les plus brefs délais».

5. Par ordonnance du 13 décembre 2000, le président de la Cour, compte
tenu de l’accord des Parties tel qu’exprimé lors d’une réunion tenue avec leurs
agents le 8 décembre 2000, a fixé des délais pour le dépôt d’un mémoire du
Congo et d’un contre-mémoire de la Belgique portant à la fois sur les questions
de compétence et de recevabilité et sur le fond. Par ordonnances des
14 mars 2001 et 12 avril 2001, ces délais, compte tenu des raisons invoquées par
le Congo et de l'accord des Parties, ont été successivement prorogés. Le
mémoire du Congo a été déposé le 16 mai 2001, dans le délai tel que finalement
prescrit.

6. Par ordonnance du 27 juin 2001, la Cour, d’une part, a rejeté une
7 MANDAT D’ARRET (ARRÊT)

demande de la Belgique tendant à autoriser, en dérogation des ordonnances
déjà rendues par le président de la Cour, la présentation par la Belgique
d’exceptions préliminaires entraînant la suspension de la procédure sur le fond
et, d’autre part, a prorogé le délai prescrit dans Pordonnance du 12 avril 2001
pour le dépôt par la Belgique d’un contre-mémoire portant à la fois sur les
questions de compétence et de recevabilité et sur le fond. Le contre-mémoire de
la Belgique a été déposé le 28 septembre 2001, dans le délai ainsi prorogé.

7. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l'ouverture de la procédure orale.

8. Des audiences publiques ont été tenues du 15 au 19 octobre 2001, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Congo: S. Exc. M. Jacques Masangu-a-Mwanza,
S. Exc. M. Ngele Masudi,
M° Kosisaka Kombe,
M. François Rigaux,
M”™* Monique Chemillier-Gendreau,
M. Pierre d’Argent.

Pour la Belgique: M. Jan Devadder,
M. Daniel Bethlehem,
M. Eric David.

9. A l'audience, des membres de la Cour ont posé à la Belgique des questions
auxquelles il a été répondu ou par oral ou par écrit, conformément au para-
graphe 4 de l’article 61 du Règlement. Le Congo a présenté des observations
écrites sur la réponse qui avait été fournie par écrit à l’une de ces questions,
conformément à l’article 72 du Règlement.

oe

10. Dans la requête, la décision demandée par le Congo a été ainsi formulée:

«Il est demandé à la Cour de dire que le Royaume de Belgique devra
annuler le mandat d’arrét international qu’un juge d’instruction belge,
M. Vandermeersch, du tribunal de première instance de Bruxelles, a décerné
le 11 avril 2000 contre le ministre des affaires étrangères en exercice de la
République démocratique du Congo, M. Abdulaye Yerodia Ndombasi, en
vue de son arrestation provisoire préalablement à une demande d’extradi-
tion vers la Belgique, pour de prétendus crimes constituant des «violations
graves de droit international humanitaire», mandat d’arrêt que ce juge a
diffusé à tous les Etats, y compris la République démocratique du Congo
elle-même, qui l’a reçu le 12 juillet 2000.»

11. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement du Congo,
dans le mémoire:

«A la lumière des faits et des arguments exposés ci-dessus, le Gouver-
nement de la République démocratique du Congo prie la Cour de dire et
juger:
8 MANDAT D’ARRET (ARRÊT)

1. Que, en émettant et en diffusant internationalement le mandat d’arrêt
du 1} avril 2000 délivré à charge de M. Abdulaye Yerodia Ndombasi,
la Belgique a violé, à l’encontre de la RDC, la règle de droit interna-
tional coutumier relative à l’inviolabilité et Pimmunité pénale absolues
des: ministres des affaires étrangères en fonction;

2. Quela constatation solennelle par la Cour du caractère illicite de ce fait
constitue une forme adéquate de satisfaction permettant de réparer le
dommage moral qui en découle dans le chef de la RDC;

3. Que la violation du droit international dont procèdent l’émission et la
diffusion internationale du mandat d’arrêt du 11 avril 2000 interdit à
tout Etat, en ce compris la Belgique, d’y donner suite;

4. Que la Belgique est tenue de retirer et mettre 4 néant le mandat d’arrét
du ki avril 2000 et de faire savoir auprès des autorités étrangères aux-
quelles ledit mandat fut diffusé qu’elle renonce a solliciter leur coopéra-
tion pour lexécution de ce mandat illicite suite à l’arrêt de la Cour.»

Au nom du Gouvernement de la Belgique,
dans le contre-mémoire:

«Pour les motifs développés dans la Partie II du présent contre-
mémoire, la Belgique demande à la Cour, à titre préliminaire, de dire et de
juger que la Cour n’est pas compétente et/ou que la requête de la Répu-
blique démocratique du Congo contre la Belgique n’est pas recevable.

Si, contrairement aux conclusions ci-dessus, la Cour devait conclure
qu’elle était compétente et que la requête de la République démocratique
du Congo était recevable, la Belgique demande à la Cour de rejeter les
conclusions finales de la République démocratique du Congo sur le fond
de la demande et de rejeter la requête.»

12. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement du Congo,

«A la lumière des faits et des arguments exposés au cours de la procé-
dure écrite et orale, le Gouvernement de la République démocratique du
Congo prie la Cour de dire et juger:

1. Que, en émettant et en diffusant internationalement le mandat d'arrêt
du 11 avril 2000 délivré à charge de M. Abdulaye Yerodia Ndombasi,
la Belgique a violé, à l'encontre de la République démocratique du
Congo, la règle de droit international coutumier relative à l’inviolabilité
et l’immunité pénale absolues des ministres des affaires étrangères en
fonction; que, ce faisant, elle a porté atteinte au principe de l'égalité
souveraine entre les Etats;

2. Que la constatation solennelle par la Cour du caractère illicite de ce fait
constitue une forme adéquate de satisfaction permettant de réparer le
dommage moral qui en découle dans le chef de la République démo-
cratique du Congo;

3. Que les violations du droit international dont procèdent l'émission et la
diffusion internationale du mandat d’arrét du 11 avril 2000 interdisent
a tout Etat, en ce compris la Belgique, d’y donner suite;

4. Que la Belgique est tenue de retirer et mettre à néant le mandat d’arrét
du 11 avril 2000 et de faire savoir auprès des autorités étrangères aux-
9 MANDAT D’ARRET (ARRÊT)

quelles ledit mandat fut diffusé qu’elle renonce à solliciter leur coopéra-
tion pour l'exécution de ce mandat illicite. »

Au nom du Gouvernement de la Belgique,

«Pour les motifs développés dans le contre-mémoire de la Belgique et
dans ses conclusions orales, la Belgique demande à la Cour, à titre préli-
minaire, de dire et de juger que la Cour n’est pas compétente et/ou que la
requête de la République démocratique du Congo contre la Belgique n'est
pas recevable.

Si, contrairement aux conclusions de la Belgique sur la compétence et la
recevabilité de la demande, la Cour devait conclure qu’elle était compé-
tente et que la requête de la République démocratique du Congo était rece-
vable, la Belgique demande à la Cour de rejeter les conclusions finales de la
République démocratique du Congo sur le fond de la demande et de reje-
ter la requête. »

x * x

13. Le 11 avril 2000, un juge d’instruction près le tribunal de première
instance de Bruxelles a émis un «mandat d’arrét international par défaut»
à l’encontre de M. Abdulaye Yerodia Ndombasi, sous l’inculpation, en
tant qu’auteur ou coauteur, de crimes constituant des infractions graves
aux conventions de Genève de 1949 et aux protocoles additionnels à ces
conventions, ainsi que de crimes contre l’humanité.

Au moment de l’émission du mandat d'arrêt, M. Yerodia était ministre
des affaires étrangères du Congo.

14. Ce mandat d’arrét a été transmis au Congo le 7 juin 2000 et reçu
par les autorités de celui-ci le 12 juillet 2000. Selon la Belgique, il a simul-
tanement été transmis à l'Organisation internationale de police criminelle
(Interpol), organisation dont la fonction est de renforcer et faciliter la
coopération transfrontière entre les services de police judiciaire sur le
plan universel; le mandat aurait fait l’objet, par l'intermédiaire de cette
dernière, d’une diffusion internationale.

15. Dans le mandat d’arrêt, il est reproché à M. Yerodia d’avoir tenu
certains discours incitant à la haine raciale au cours du mois d’août 1998.
Les crimes dont M. Yerodia était ainsi accusé étaient punissables en Bel-
gique au titre de la loi du 16 juin 1993 «relative à la répression des infrac-
tions graves aux conventions internationales de Genève du 12 août 1949
et aux protocoles I et II du 8 juin 1977, additionnels à ces conventions»,
telle que modifiée par la loi du 10 février 1999 «relative à la répression
des violations graves de droit international humanitaire» (dénommée ci-
après la «loi belge»).

L'article 7 de la loi belge dispose que «les juridictions belges sont com-
pétentes pour connaître des infractions prévues à la présente loi, indépen-
damment du lieu où celles-ci auront été commises». En l'espèce, selon la
Belgique, les plaintes à l’origine de la procédure dans le cadre de laquelle
a été émis le mandat d’arrêt émanaient de douze personnes, toutes rési-
dant en Belgique, dont cing de nationalité belge. Il n’est cependant pas
contesté par la Belgique que les faits allégués auxquels se rapporte le

10
10 MANDAT D’ARRÊT (ARRÊT)

mandat d’arrêt ont été commis hors du territoire belge; que, au moment
des faits, M. Yerodia n'était pas ressortissant belge; et qu’il ne se trouvait
pas sur le territoire belge lorsque a été émis et diffusé le mandat d’arrêt.
Il n’est pas davantage contesté qu'aucun ressortissant belge ne figurait
parmi les victimes des violences qui auraient résulté des infractions impu-
tées à M. Yerodia.

Le paragraphe 3 de l’article 5 de la loi belge dispose en outre que
«[lJimmunité attachée a la qualité officielle d’une personne n’empéche
pas l’application de la présente loi».

16. A l’audience, la Belgique a soutenu par ailleurs avoir offert «de
confier le dossier aux autorités compétentes [du Congo] pour enquête et
poursuite éventuelle» et a fait état d’un certain nombre de démarches
qu'elle aurait entreprises à cet égard à partir de septembre 2000, soit
avant le dépôt de la requête introductive d'instance. Le Congo a quant à
lui indiqué ce qui suit: «On a peu d'informations sur les formes [de ces
propositions belges].» Il a ajouté que «{c]’est ... à un moment très tardif
que ces propositions semblent avoir été faites, c’est-à-dire après qu’un
mandat d’arrêt a été lancé contre M. Yerodia».

17. Le 17 octobre 2000, le Congo a déposé au Greffe une requête
introductive d'instance (voir paragraphe 1 ci-dessus), dans laquelle il était
demandé à la Cour «de dire que le Royaume de Belgique devra annuler
le mandat d’arrêt international ... décerné le 11 avril 2000». Le Congo y
faisait valoir deux moyens de droit distincts. Il soutenait en premier lieu
que «(lla compétence universelle que l'Etat belge s’attribue par l’article 7
de la loi en cause» constituait une

«{vliolation du principe selon lequel un Etat ne peut exercer son
pouvoir sur le territoire d’un autre Etat et du principe de l'égalité
souveraine entre tous les Membres de l'Organisation des Nations
Unies, proclamé par l'article 2, paragraphe 1, de la Charte des
Nations Unies».

Il y affirmait en deuxième lieu que «[Il'exclusion, qui découle de l’ar-
ticle 5 ... de la loi belge, de l’immunité du ministre des affaires étrangères
en exercice» constituait une «[vjiolation de l’immunité diplomatique du mi-
nistre des affaires étrangères d’un Etat souverain, reconnufe] par la juris-
prudence de la Cour et découlant de l’article 41, paragraphe 2, de la
convention de Vienne du 18 avril 1961 sur les relations diplomatiques».

18. Le jour même du dépôt de sa requête introductive d’instance, le
Congo a présenté à la Cour, en application de l’article 41 du Statut de
cette dernière, une demande en indication de mesure conservatoire. Au
cours des audiences consacrées à l’examen de cette demande, ia Cour a
été informée qu’en novembre 2000 un remaniement ministériel était inter-
venu au Congo, à la suite duquel M. Yerodia avait cessé d’exercer les
fonctions de ministre des affaires étrangères et s’était vu confier le porte-
feuille de ministre de l’éducation nationale. La Belgique en a conclu que
la requête du Congo était devenue sans objet et a demandé à la Cour,

11
11 MANDAT D’ARRÊT (ARRÊT)

ainsi qu'il a déjà été rappelé, de rayer l'affaire du rôle. Par ordonnance en
date du 8 décembre 2000, la Cour a rejeté à la fois les conclusions de la
Belgique en vue d’une telle radiation et la demande en indication de
mesures conservatoires du Congo (voir paragraphe 4 ci-dessus).

19. À partir de la mi-avril 2001, lorsque à été constitué un nouveau
gouvernement au Congo, M. Yerodia a cessé d'occuper le poste de mi-
nistre de l’éducation. Il n’occupe plus aujourd’hui aucun poste ministé-
riel.

20. Le 12 septembre 2001, le bureau central national belge d’Interpol a
prié le secrétariat général d’Interpol d'émettre une notice rouge visant
M. Yerodia. De telles notices concernent des individus dont l'arrestation
est demandée en vue de leur extradition. Le 19 octobre 2001, lors des
audiences publiques tenues aux fins d’entendre les Parties en leurs plai-
doiries en l’affaire, la Belgique a informé la Cour qu'en réponse à cette
demande Interpol avait sollicité des informations supplémentaires le
27 septembre 2001 et qu'aucune notice rouge n’avait encore été diffusée.

21. Bien que, dans sa requête, le Congo ait initialement fait valoir
deux moyens de droit distincts (voir paragraphe 17 ci-dessus), les conclu-
sions que le Congo a formulées dans son mémoire, comme les conclu-
sions finales qu’il a présentées à l'issue de la procédure orale, ne font état
que d’une violation, «à [son] encontre ..., [de] la règle de droit interna-
tional coutumier relative à l’inviolabilité et Pimmunité pénale absolues
des ministres des affaires étrangères en fonction» (voir paragraphes 11
et 12 ci-dessus).

+ * x

22, Les Parties, dans leurs écritures et leurs plaidoiries, ont traité des
questions de compétence et de recevabilité ainsi que des questions de
fond (voir paragraphes 5 et 6 ci-dessus). La Belgique a soulevé a cet égard
un certain nombre d’exceptions que la Cour commencera par examiner.

* Ok

23. La première exception soulevée par la Belgique est ainsi formulée:

«Etant donné que M. Yerodia Ndombasi n’est plus ni ministre
des affaires étrangères [du Congo,] ni ministre chargé d’une quel-
conque autre fonction au sein du Gouvernement [du Congo], il n'y
a plus de «différend juridique» entre les Parties au sens des déclara-
tions facultatives d'acceptation de la juridiction de la Cour déposées
par les Parties et la Cour n'est, en conséquence, pas compétente en
l'instance. »

24, La Belgique ne conteste pas qu’un tel différend ait existé entre les
Parties au moment où le Congo a déposé sa requête introductive d’ins-
tance, et que la Cour ait été correctement saisie par cette requête. Elle
soutient toutefois que la question n’est pas de savoir si un différend juri-

12
12 MANDAT D’ARRÊT (ARRÊT)

dique existait à l'époque, mais de savoir si un différend juridique existe
présentement. La Belgique se réfère notamment a cet égard à l'affaire du
Cameroun septentrional, dans laquelle la Cour avait jugé que «f[s]a
fonction ... est de dire le droit, mais [qu’elle ne peut rendre des arrêts
qu'à l’occasion de cas concrets dans lesquels il existe, au moment du juge-
ment, un litige réel impliquant un conflit d'intérêts juridiques entre les
parties» (C.I.J. Recueil 1963, p. 33-34), ainsi qu'aux affaires des Essais
nucléaires ( Australie c. France) ({ Nouvelle-Zélande c. France), dans les-
quelles elle avait précisé ce qui suit: «La Cour, comme organe juridic-
tionnel, a pour tâche de résoudre des différends existant entre Etats... Le
différend dont la Cour a été saisie doit donc persister au moment où elle
statue.» (CLJ. Recueil 1974, p. 270-271, par. 55; p. 457, par. 58.) La
Belgique soutient que la fonction de ministre des affaires étrangeres exer-
cée par M. Yerodia était au centre de la requéte introductive d’instance
du Congo. Or, souligne-t-elle, des changements sont intervenus dans les
circonstances qui étaient au cœur même de l'affaire, puisqu'il a été mis fin
aux fonctions de ministre des affaires étrangères de M. Yerodia au mois
de novembre 2000 et que, depuis le 15 avril 2001, celui-ci n’occupe plus
aucune fonction au sein du Gouvernement du Congo (voir para-
graphes 18 et 19 ci-dessus). Selon la Belgique, bien qu’une différence de
points de vue puisse subsister entre les Parties quant à l'étendue et au
contenu des dispositions de droit international régissant les immunités
d’un ministre des affaires étrangères, celle-ci revêt aujourd’hui davantage
une portée abstraite qu’une portée concrète. I] en découle, de l’avis de la
Belgique, que l'instance s’est désormais transformée en une tentative du
Congo d’«obtenir un avis consultatif de la Cour», qu'il ne s’agit plus
d’un «cas concret» recouvrant «un litige réel» entre les Parties et que dès
lors la Cour n’a pas compétence pour connaître de l’affaire.

25. Le Congo rejette cette exception de la Belgique. Il soutient qu'il
existe bien un différend juridique entre les Parties dans la mesure où il
affirme que le mandat d’arrêt a été délivré en violation de l’immunité de
son ministre des affaires étrangères, que ce mandat était illégal ab initio et
que ce vice juridique persiste malgré les changements intervenus ultérieu-
rement dans les fonctions exercées par lintéressé, alors que la Belgique
affirme que l’émission et la diffusion du mandat d’arrêt n'étaient pas
contraires au droit international. Le Congo ajoute que le fait que M. Yero-
dia n’exerce plus de fonctions officielles n’a nullement eu pour effet
d’effacer le fait illicite et le dommage qui en découle, dommage dont le
Congo continue à demander réparation.

*

26. La Cour rappelle que, selon une jurisprudence constante, sa com-
pétence doit s’apprécier au moment du dépôt de l’acte introductif d’ins-
tance. Ainsi, si elle est compétente à la date à laquelle une affaire lui est
soumise, elle le demeure quels que soient les événements survenus ulté-
rieurement. De tels événements peuvent éventuellement conduire à cons-

13
13 MANDAT D’ARRÊT (ARRÊT)

tater qu’une requête a été par la suite privée d’objet et à prononcer un
non-lieu à statuer; ils ne sauraient en revanche priver la Cour de sa com-
pétence (voir Nottebohm, exception préliminaire, arrêt, C.LJ. Recueil
1953, p. 122: Droit de passage sur territoire indien, exceptions prélimi-
naires, arrêt, C.L.J. Recueil 1957, p. 142; Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), excep-
tions préliminaires, arrêt, C.LJ. Recueil 1998, p. 23-24, par. 38; et Ques-
tions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique), exceptions préliminaires, arrêt, C.LJ.
Recueil 1998, p. 129, par. 37).
27. Aux termes du paragraphe 2 de l’article 36 du Statut:

«Les Etats parties au présent Statut pourront, à n’importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et
sans convention spéciale, à l'égard de tout autre Etat acceptant la
même obligation, la juridiction de la Cour sur tous les différends
d'ordre juridique ayant pour objet:

a) l'interprétation d’un traité;

b} tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la viola-
tion d’un engagement international;

d} la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.»

Le 17 octobre 2000, date à laquelle a été déposée la requête introductive
d’instance du Congo, chacune des deux Parties se trouvait liée par une
déclaration d'acceptation de la juridiction obligatoire de la Cour effec-
tuée conformément à cette disposition: la Belgique par une déclaration
du 17 juin 1958 et le Congo par une déclaration du 8 février 1989. Ces
déclarations ne comportaient aucune réserve applicable au cas d’espèce.

Par ailleurs, il n’est pas contesté par les Parties qu’un différend les
opposait alors quant à la licéité au regard du droit international du man-
dat d’arrêt du 11 avril 2000 et quant aux conséquences à tirer d’une éven-
tuelle illicéité de ce mandat. Un tel différend constituait bien un différend
juridique au sens de la jurisprudence de la Cour, à savoir «un désaccord
sur un point de droit ou de fait, une contradiction, une opposition de
thèses juridiques ou d'intérêts entre deux personnes», dans lequel «la récla-
mation de l’une des parties se heurte à l opposition manifeste de l'autre»
(Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Royaume-Uni), exceptions préliminaires, arrêt, C.LJ. Recueil
1998, p. 17, par. 22; et Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Locker-
bie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique), exceptions
préliminaires, arrêt, C.LJ. Recueil 1998, p. 122-123, par. 21).

28. La Cour en conclut qu’au moment où elle a été saisie de l’affaire

14
14 MANDAT D’ARRET (ARRET)

elle avait compétence pour en connaître. Elle est demeurée compétente
pour ce faire. La première exception soulevée par la Belgique doit par
suite être rejetée.

x *

29. La deuxième exception présentée par la Belgique est la suivante:

«Etant donné que M. Yerodia Ndombasi n’est plus ni ministre
des affaires étrangéres [du Congo,] ni ministre chargé d’une quel-
conque autre fonction au sein du Gouvernement [du Congo], la
demande [de ce dernier] n’a plus d’objet et la Cour devrait, en
conséquence, refuser de juger au fond.»

30. La Belgique invoque également, à l'appui de cette exception,
l'affaire du Cameroun septentrional, dans laquelle la Cour a estimé
qu'elle ne s’acquitterait pas des devoirs qui sont les siens si elle examinait
plus avant une affaire à l'égard de laquelle tout arrêt qu’elle pourrait pro-
noncer serait «sans objet» (C.I.J. Recueil 1963, p. 38), ainsi que les af-
faires des Essais nucléaires, dans lesquelles la Cour n’a vu aucune «raison
de laisser se poursuivre une procédure qu’elle [savait] condamnée à rester
stérile» (CEJ. Recueil 1974, p. 271, par. 58; p. 477, par. 61). La Belgique
soutient que les demandes du Congo contenues dans les première et
deuxième conclusions de celui-ci tombent de toute évidence sous le coup
des principes ainsi énoncés par la Cour dans ces affaires, dans la mesure
où un arrêt de la Cour sur le fond ne pourrait en l’espèce avoir d’autre
objet que de clarifier le droit en la matière pour les besoins du futur ou de
renforcer la position de l’une ou de l’autre des parties. Elle tire à cet égard
argument de ce que le Congo ne fait état d’aucun préjudice matériel et ne
demande pas de dommages et intérêts compensatoires. Elle ajoute que
l'émission et la diffusion du mandat d'arrêt n'étaient aucunement fondées
sur les fonctions ministérielles de l’intéressé, que ce dernier n’est plus mi-
nistre, et que dès lors l'affaire est désormais dépourvue d'objet.

31. Le Congo conteste l'argumentation ainsi développée par la Bel-
gique et souligne que l'objectif du Congo — faire annuler le mandat liti-
gieux et obtenir réparation du dommage moral subi — n’est toujours pas
réalisé au moment où la Cour est appelée à trancher le différend. Selon le
Congo, pour que l'affaire soit devenue sans objet au cours de la procé-
dure, il aurait fallu que la cause de la violation du droit ait disparu et que
la réparation demandée soit intervenue.

+

32. La Cour a déjà affirmé à plusieurs reprises que des événements
postérieurs à l’introduction d’une requête pouvaient priver celle-ci de son
objet, de telle sorte qu’il n’y avait plus lieu pour la Cour de statuer sur
cette requête (voir Questions d'interprétation et d application de la conven-

15
15 MANDAT D’ARRET (ARRÊT)

tion de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), exceptions préliminaires,
arrêt, CI.J. Recueil 1998, p. 26, par. 46; et Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amé-
rique), exceptions préliminaires, C.L.J. Recueil 1998, p. 131, par. 45).

Elle estime toutefois que tel n’est pas le cas en l'espèce. En effet, le
changement intervenu dans la situation de M. Yerodia n’a pas mis fin au
différend entre les Parties et n’a pas privé la requête d’objet. Le Congo
maintient sa thèse selon laquelle le mandat d’arrêt délivré par les autori-
tés judiciaires belges à l'encontre de M. Yerodia était et demeure illicite.
It demande à la Cour de proclamer cette illicéité et de réparer ainsi le
préjudice moral que le mandat d’arrét lui aurait causé. Le Congo conti-
nue par ailleurs de demander la mise à néant dudit mandat. Quant a la
Belgique, elle maintient que ses actions n'étaient pas contraires au droit
international et elle s'oppose aux conclusions du Congo. De l'avis de la
Cour, il résulte de ce qui précède que la requête du Congo n’est pas
aujourd’hui dépourvue d’objet et que, par suite, il y a lieu pour la Cour
de statuer sur ladite requête. La deuxième exception de la Belgique doit
en conséquence être rejetée.

kx

33. La troisième exception de la Belgique est ainsi libellée:

«Etant donné que l’affaire soumise aujourd’hui à la Cour est
substantiellement différente de celle formulée dans la requête intro-
ductive d'instance [du Congo], la Cour n’est, en conséquence, pas
compétente et/ou la requête [du Congo] n’est pas recevable. »

34. Selon la Belgique, il serait contraire à la sécurité juridique et à la
bonne administration de la justice qu’un demandeur poursuive une pro-
cédure judiciaire lorsque les faits sur lesquels reposait la requête intro-
ductive d'instance se sont radicalement modifiés, étant donné que, en de
telles circonstances, le défendeur resterait jusqu’au tout dernier moment
dans l’incertitude quant à la teneur des demandes dirigées contre lui. La
Belgique fait valoir que le préjudice subi par le défendeur serait dans ce
cas du même ordre que lorsque l'Etat demandeur formule de nouvelles
prétentions en cours de procédure. Elle se réfère à la jurisprudence de la
Cour concluant à l’irrecevabilité de demandes nouvelles formulées en
cours d'instance qui, si elles avaient été accueillies, auraient transformé
l’objet du différend originellement porté devant elle aux termes de la
requête (voir Compétence en matière de pêcheries (Espagne c. Canada),
compétence de la Cour, arrêt, C.LJ. Recueil 1998, p. 447-448, par. 29).
Dans ces conditions, la Belgique soutient que, si le Congo souhaitait
maintenir ses griefs, il conviendrait d’exiger qu'il dépose une nouvelle
requête ou, à tout le moins, qu'il demande à la Cour la permission de
modifier sa requête initiale.

16
16 MANDAT D’ARRET (ARRÊT)

35. En réponse, le Congo conteste que les termes de sa requête aient
été substantiellement modifiés, et insiste sur le fait qu’il n’a présenté
aucune demande nouvelle, au plan matériel ou au plan formel, qui aurait
transformé l’objet du différend. Le Congo soutient n’avoir rien fait
d’autre, à travers les différentes étapes de la procédure, que de «resserrer
et préciser» ses demandes, comme le font la plupart des Etats qui se pré-
sentent devant la Cour, et qu’il aurait simplement fait usage de la faculté
laissée aux parties de modifier leurs conclusions jusqu’à la fin de la pro-
cédure orale.

x

36. La Cour rappelle que, selon une jurisprudence constante, elle «ne
saurait admettre, en principe, qu'un différend porté devant elle par
requête puisse être transformé, par voie de modifications apportées aux
conclusions, en un autre différend dont le caractère ne serait pas le
même» (Société commerciale de Belgique, arrêt, 1939, C.P.J.[. série AIB
n° 78, p. 173; cf. Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), compétence et
recevabilité, arrêt, C.J. Recueil 1984, p. 427, par. 80; voir aussi Cer-
taines terres à phosphates à Nauru {Nauru c. Australie), exceptions préli-
minaires, arrêt, C.J. Recueil 1992, p. 264-267, en particulier par. 69 et
70). Toutefois, la Cour estime qu’en l’espéce les faits sur lesquels reposait
la requête n’ont pas été modifiés de manière telle que le différend dont la
Cour était saisie ait subi une transformation de cette nature. En effet, la
question qui est soumise à la Cour pour décision reste de savoir si l’émis-
sion et la diffusion, par les autorités judiciaires belges, d’un mandat
d’arrét à l'encontre d’une personne étant alors ministre des affaires étran-
gères du Congo étaient ou non contraires au droit international. Aussi
bien les conclusions finales du Congo découlent-elles «directement de la
question qui fait l’objet de la requête» (Compétence en matière de pêche-
ries (République fédérale d'Allemagne c. Islande), fond, arrêt, CLJ.
Recueil 1974, p. 203, par. 72; Voir aussi Temple de Préah Vihéar, fond,
arrêt, C.LJ. Recueil 1962, p. 36).

Dans ces conditions, la Cour estime que la Belgique ne peut valable-
ment affirmer que le différend porté devant la Cour aurait été transformé
de manière telle que la capacité de la Belgique à préparer sa défense
aurait été affectée, ou qu'il aurait été porté atteinte aux exigences d’une
bonne administration de la Justice. La troisième exception de la Belgique
doit partant être rejetée.

* *

37. La quatriéme exception de la Belgique se lit comme suit:

«Etant donné la situation nouvelle dans laquelle se trouve la per-
sonne de M. Yerodia Ndombasi, la demande a pris la forme d’une
action visant a recréer la protection diplomatique en faveur de
17 MANDAT D’ARRET (ARRÊT)

M. Yerodia Ndombasi alors que ce dernier n’a pas épuisé toutes les
voies de recours internes; la Cour n’est, en conséquence, pas com-
pétente et/ou la requête [du Congo] n’est pas recevable.»

38. La Belgique reconnaît à cet égard que, lorsque l'instance a été
introduite, un intérêt juridique direct du Congo était effectivement en
cause et que cet Etat faisait alors valoir une demande en son nom propre
à raison de la prétendue violation, par la Belgique, de l’immunité de son
ministre des affaires étrangères. Toutefois, selon la Belgique, l'instance
aurait été radicalement transformée après le dépôt de la requête, à savoir
le 15 avril 2001, lorsque M. Yerodia a cessé de faire partie du Gouver-
nement congolais. La Belgique affirme que deux des demandes faites à la
Cour par le Congo dans ses conclusions finales concernent en pratique les
effets juridiques d’un mandat d’arrêt délivré à l'encontre d’une personne
privée ayant la nationalité congolaise, et que ces questions relèvent d’une
action en protection diplomatique. Elle ajoute que l'intéressé n’a pas
épuisé toutes les voies de recours ouvertes en droit belge, condition néces-
saire pour que le Congo puisse prendre fait et cause, dans une procédure
internationale, pour son ressortissant.

39. Le Congo, en revanche, nie qu'il s'agisse en l'espèce d’une action
en protection diplomatique. I] soutient que son action a été présentée au
nom de l’Etat congolais, à raison de la violation de Pimmunité de son
ministre des affaires étrangères. Le Congo nie également que des voies de
recours aient été disponibles en droit belge. Il fait observer à cet égard
que ce n’est que lorsque le procureur du Roi est saisi du dossier et prend
des réquisitions devant la chambre du conseil que l’inculpé peut se dé-
fendre devant cette dernière et demander une ordonnance de non-lieu.

Ba

40. La Cour note que le Congo n’a jamais entendu se prévaloir devant
elle de droits mdividuels de M. Yerodia. Elle estime que, malgré les chan-
gements intervenus dans la situation professionnelle de celui-ci, le carac-
tere du différend dont elle a été saisie par la requête demeure inchangé: ce
différend concerne toujours la licéité du mandat d'arrêt délivré le
11 avril 2000 à l'encontre d’une personne qui était alors ministre des
affaires étrangères du Congo, ainsi que la question de savoir si les droits
du Congo ont ou non été violés par ce mandat d'arrêt. Le Congo n’agis-
sant pas dans le cadre de la protection d’un de ses ressortissants, la Bel-
gique ne saurait exciper des règles concernant l'épuisement des voies de
recours internes.

En tout état de cause, la Cour rappelle que l'exception tirée du non-
épuisement des voies de recours internes a trait à la recevabilité de la
requête (voir Interhandel, exceptions préliminaires, arrêt, C.LJ. Recueil
1959, p. 26; Elettronica Sicula S.p.A. (ELSI), arrêt, CEJ. Recueil 1989,
p. 42, par. 49). Or, selon une jurisprudence constante, la date pertinente
aux fins d’apprécier la recevabilité d'une requête est celle à laquelle cette

18
18 MANDAT D’ARRET (ARRÊT)

dernière a été déposée (voir Questions d'interprétation et d'application de
la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), exceptions préli-
minaires, arrêt, C.LJ. Recueil 1998, p. 25-26, par. 43-44; et Questions
d'interprétation et d'application de la convention de Montréal de 1971
résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Etats-Unis d'Amérique); exceptions préliminaires, arrêt, C1LJ.
Recueil 1998, p. 130-131, par. 42-43). La Belgique reconnaît que, au
moment du dépôt de la requête introductive d'instance par le Congo, ce
dernier avait un intérêt juridique directement en cause et faisait valoir
une demande en son nom propre. La quatrième exception de la Belgique
doit par suite être rejetée.

x OK

41. A titre subsidiaire, la Belgique fait encore valoir que, «au cas où la
Cour [déciderait] qu’elle est compétente et que la requête était recevable, ...
la règle non ultra petita limite[rait] [sa] compétence ... aux questions qui
font l’objet des conclusions finales [du Congo]». La Belgique expose que,
si le Congo avait initialement avancé un double argument fondé, d’une
part, sur l’incompétence du juge belge et, d’autre part, sur l’immunité de
juridiction dont bénéficiait son ministre des affaires étrangères, dans ses
conclusions finales, le Congo ne prétendait plus que la Belgique s'était
arrogé à tort une compétence universelle par défaut. Selon la Belgique, le
Congo se limite désormais à soutenir que le mandat d’arrét du
11 avril 2000 était illicite parce qu'il violait Pimmunite de juridiction de
son ministre des affaires étrangères; en conséquence, la Cour ne saurait
se prononcer sur la question de la compétence universelle dans toute déci-
sion qu'elle rendrait sur le fond de l’affaire.

42. Le Congo précise pour sa part que ce qui l’intéresse en l’espèce est
de faire constater par la Cour qu'il a été victime d’un fait internationa-
lement illicite, la question de savoir s’il y a eu en l’occurrence «exercice
d'une compétence universelle excessive» ne revêtant à cet égard qu’une
importance secondaire. Le Congo expose que, si la Cour devait examiner
les problèmes soulevés en droit international par la question de la com-
pétence universelle, elle le ferait, non pas à la demande du Congo, mais
en conséquence du système de défense adopté par la Belgique, qui semble
affirmer que l'exercice d'une telle compétence pourrait «valablement
contrebalancer le respect des immunités».

Ba

43. La Cour rappellera le principe bien établi selon lequel elle a «le
devoir de répondre aux demandes des parties telles qu'elles s’expriment
dans leurs conclusions finales, mais aussi celui de s’abstenir de statuer sur
des points non compris dans lesdites demandes ainsi exprimées» (Droit

19
19 MANDAT D’ARRET (ARRÊT)

d'asile, arrêt, C.J. Recueil 1950, p. 402). Si la Cour ne peut donc pas
trancher des questions qui ne lui ont pas été soumises, en revanche la
règle non ultra petita ne saurait l'empêcher d’aborder certains points de
droit dans sa motivation. Aussi la Cour ne saurait-elle en l'espèce se pro-
noncer, dans le dispositif de son arrét, sur la question de savoir si le man-
dat d’arrét litigieux, émis par le juge d’instruction belge en vertu de la
compétence universelle dont il se réclame, est conforme sur ce point aux
régles et principes du droit international gouvernant les compétences des
juridictions nationales. Toutefois, il ne s’ensuit pas que la Cour ne puisse
aborder, si elle l’estime nécessaire ou souhaitable, tel ou tel aspect de
cette question dans les motifs de son arrêt.

* Ok

44, La Cour conclut de ce qui précède qu’elle a compétence pour
connaitre de la requéte du Congo, que cette requéte n’est pas dépourvue
d'objet et que, par suite, il y a lieu de statuer sur celle-ci, et que ladite
requête est recevable. La Cour se penchera donc maintenant sur le fond
de l'affaire.

x * x

45. Comme il a déja été indiqué ci-dessus (voir paragraphes 41 a 43), le
Congo, dans sa requête introductive d’instance, a initialement contesté la
licéité du mandat d’arrét du 11 avril 2000 en s'appuyant sur deux moyens
distincts: d’une part, la prétention de la Belgique à exercer une compé-
tence universelle et, d'autre part, la violation alléguée des immunités du
ministre congolais des affaires étrangères alors en fonction. Toutefois,
dans les conclusions figurant dans son mémoire, ainsi que dans les
conclusions finales présentées au terme de la procédure orale, le Congo
n’invoque que le second de ces moyens.

46. D'un point de vue logique, le second moyen ne devrait pouvoir
être invoqué qu'après un examen du premier, dans la mesure où ce n’est
que lorsqu'un Etat dispose, en droit international, d’une compétence à
Pégard d’une question particulière qu’un problème d’immunité peut se
poser au regard de l'exercice d’une telle compétence. Cependant, en
l'espèce, et compte tenu du dernier état des conclusions du Congo, la
Cour examinera d'emblée la question de savoir si, à supposer que la Bel-
gique ait été compétente, au plan du droit international, pour émettre et
diffuser le mandat d’arrét du 11 avril 2000, elle a violé ce faisant les
immunités du ministre des affaires étrangères du Congo alors en fonc-
tion.

* *

47. Le Congo soutient que, pendant toute la durée de ses fonctions, le
ministre des affaires étrangères d’un Etat souverain bénéficie d’une invio-

20
20 MANDAT D’ARRET (ARRÊT)

labilité et d’une immunité de juridiction pénale qui sont «absolues ou
intégrales», en ce sens qu’elles ne souffrent aucune exception. Le Congo
affirme en conséquence qu'aucune poursuite pénale ne peut être engagée
à l'encontre d’un ministre des affaires étrangères devant une juridiction
étrangère aussi longtemps qu'il exerce ses fonctions, et que toute consta-
tation de sa responsabilité pénale par une juridiction interne étrangère,
ou tout acte d'instruction ou d’enquête visant à le traduire en justice, est
contraire au principe de l’immunité de juridiction. Selon le Congo, le fon-
dement de cette immunité pénale est purement fonctionnel, celle-ci n’étant
accordée par le droit international coutumier que pour permettre au
représentant de l'Etat étranger qui en bénéficie de remplir librement et
sans entrave les fonctions dont il a la charge. Le Congo ajoute que
Pimmunité ainsi reconnue aux ministres des affaires étrangères en exer-
cice couvre fous leurs actes, y compris ceux qui auraient été commis avant
leur entrée en fonctions, et qu’il importe peu que les actes commis durant
l'exercice de leurs fonctions puissent être ou non qualifiés d’«actes de la
fonction».

48. Le Congo précise par ailleurs qu’il ne conteste pas l'existence d’un
principe de droit international pénal, qui trouverait son origine dans la
jurisprudence des tribunaux militaires internationaux de Nuremberg et de
Tokyo, selon lequel la qualité officielle de l'accusé au moment des faits ne
pourrait constituer une «cause d'exonération de sa responsabilité pénale
ou un motif de réduction de sa peine» devant quelque juridiction que ce
soit, interne ou internationale. Et le Congo de souligner que le fait qu'une
immunité fasse obstacle à l’exercice de poursuites devant un juge déter-
miné, ou durant une période déterminée, n'empêche pas que les mêmes
poursuites pourront être exercées, le cas échéant, devant un autre juge
non lié par l’immunité, ou à un moment où il n’y aura plus lieu de tenir
compte d’une telle immunité. Il conclut qu'immunité ne signifie pas
impunité.

49. La Belgique soutient quant à elle que, alors que les ministres des
affaires étrangères en exercice jouissent en général d’une immunité de
juridiction devant les tribunaux d’un Etat étranger, cette immunité ne
s'applique qu’aux actes accomplis dans le cadre de leurs fonctions offi-
cielles, et qu'une telle immunité ne saurait protéger ces personnes dans
leurs actions privées ou lorsqu'elles agissent autrement en dehors de
l'exercice de leurs fonctions officielles.

50. La Belgique fait par ailleurs valoir qu’en l’espèce M. Yerodia ne
bénéficiait d'aucune immunité à la date à laquelle il aurait commis les
actes qui lui sont reprochés, et que rien n'indique qu’il ait alors agi à titre
officiel. Elle fait remarquer que le mandat d'arrêt a été émis à l’encontre
de M. Yerodia à titre personnel.

*

51. La Cour observera tout d’abord qu'il est clairement établi en droit
international que, de méme que les agents diplomatiques et consulaires,

21
21 MANDAT D’ARRET (ARRÊT)

certaines personnes occupant un rang élevé dans l'Etat, telles que le chef
de l'Etat, le chef du gouvernement ou le ministre des affaires étrangères,
jouissent dans les autres Etats d’immunités de juridiction, tant civiles que
pénales. Aux fins de la présente affaire, seules l’immunité de juridiction
pénale et l’inviolabilité d’un ministre des affaires étrangères en exercice
doivent être examinées par la Cour.

52. Un certain nombre de textes conventionnels ont été évoqués par
les Parties à cet égard. Il en a été tout d’abord ainsi de la convention de
Vienne sur les relations diplomatiques du 18 avril 1961. Dans son préam-
bule, celle-ci précise que le but des privilèges et immunités diplomatiques
est «d’assurer l’accomplissement efficace des fonctions des missions diplo-
matiques en tant que représentants des Etats». Elle dispose en son ar-
ticle 32 que seul l'Etat accréditant peut renoncer à cette immunité. Sur ces
points, la convention de Vienne sur les relations diplomatiques, à laquelle
tant le Congo que la Belgique sont parties, refléte le droit international
coutumier. Il en est de même des dispositions correspondantes de la
convention de Vienne sur les relations consulaires du 24 avril 1963, à
laquelle le Congo et la Belgique sont également parties.

Le Congo et la Belgique se réfèrent en outre à la convention de
New York du 8 décembre 1969 sur les missions spéciales à laquelle ils ne
sont cependant pas parties. Ils rappellent que, selon le paragraphe 2 de
Particle 21 de cette convention:

«Le chef de gouvernement, le ministre des affaires étrangères et les
autres personnalités de rang élevé, quand ils prennent part a une
mission spéciale de l'Etat d’envoi, jouissent dans l'Etat de réception
ou dans un Etat tiers, en plus de ce qui est accordé par la présente
convention, des facilités, privilèges et immunités reconnus par le
droit international.»

Des enseignements utiles peuvent être tirés de ces conventions sur tel
ou tel aspect de la question des immunités. Elles ne contiennent toutefois
aucune disposition fixant de manière précise les immunités dont jouissent
les ministres des affaires étrangères. C’est par conséquent sur la base du
droit international coutumier que la Cour devra trancher les questions
relatives aux immunités de ces ministres soulevées en l'espèce.

53. En droit international coutumier, les immunités reconnues au mi-
nistre des affaires étrangères ne lui sont pas accordées pour son avantage
personnel, mais pour lui permettre de s'acquitter librement de ses fonc-
tions pour le compte de l'Etat qu’il représente. Afin de déterminer l’éten-
due de ces immunités, la Cour devra donc d’abord examiner la nature des
fonctions exercées par un ministre des affaires étrangères. Celui-ci assure
la direction de l’action diplomatique de son gouvernement et le repré-
sente généralement dans les négociations internationales et les réunions
intergouvernementales. Les ambassadeurs et autres agents diplomatiques
sont appelés à exercer leurs fonctions sous son autorité. Ses actes sont
susceptibles de lier l'Etat qu’il représente, et un ministre des affaires
étrangères est considéré, au titre des fonctions qui sont les siennes,

22
22 MANDAT D’ARRET (ARRÊT)

comme doté des pleins pouvoirs pour agir au nom de l'Etat (voir par
exemple l’alinéa a) du paragraphe 2 de l’article 7 de la convention de
Vienne de 1969 sur le droit des traités). Dans l'exercice de ses fonctions,
il est fréquemment appelé à se déplacer à l'étranger et doit dès lors être en
mesure de le faire librement dès que la nécessité s’en fait sentir. I] doit
également demeurer en liaison constante avec son gouvernement ainsi
qu'avec les missions diplomatiques que celui-ci entretient dans le monde
entier, et pouvoir à tout moment communiquer avec les représentants
d’autres Etats. La Cour fait en outre observer qu’un ministre des affaires
étrangères, responsable de la conduite des relations de son Etat avec tous
les autres Etats, occupe une position qui fait qu’à instar du chef de
l'Etat et du chef du gouvernement il se voit reconnaître par le droit inter-
national la qualité de représenter son Etat du seul fait de l'exercice de sa
fonction. I] n’a pas à présenter de lettres de créance: tout au contraire,
c'est généralement lui qui décide des pouvoirs à conférer aux agents
diplomatiques et qui contresigne leurs lettres de créance. Enfin, c’est
auprès du ministère des affaires étrangères que les chargés d’affaires sont
accrédités.

54. La Cour en conclut que les fonctions d’un ministre des affaires
étrangères sont telles que, pour toute la durée de sa charge, il bénéficie
d’une immunité de juridiction pénale et d’une inviolabilité totales à
l'étranger. Cette immunité et cette inviolabilité protègent l’intéressé contre
tout acte d’autorité de la part d’un autre Etat qui ferait obstacle à l’exer-
cice de ses fonctions.

55. A cet égard, il n’est pas possible d’opérer de distinction entre les
actes accomplis par un ministre des affaires étrangères à titre «officiel» et
ceux qui l’auraient été à titre «privé», pas plus qu'entre les actes accom-
plis par l'intéressé avant qu’il n’occupe les fonctions de ministre des af-
faires étrangères et ceux accomplis durant l'exercice de ces fonctions. C'est
ainsi que, si un ministre des affaires étrangères est arrêté dans un autre
Etat à la suite d’une quelconque inculpation, il se trouvera à l'évidence
empêché de s'acquitter des tâches inhérentes à ses fonctions. Les ob-
stacles ainsi apportés à l’exercice de telles fonctions officielles ont des consé-
quences aussi graves, que le ministre des affaires étrangères, au moment
de son arrestation, ait été présent à titre officiel ou privé sur le territoire
de l'Etat ayant procédé à cette arrestation, que celle-ci concerne des actes
qu'il aurait accomplis avant d'occuper le poste de ministre des affaires
étrangères ou des actes accomplis dans le cadre de ses fonctions, ou
encore qu’elle concerne des actes qu'il aurait accomplis à titre «officiel»
ou des actes qu’il aurait accomplis à titre «privé». En outre, le simple fait
qu'en se rendant dans un autre Etat ou qu’en traversant celui-ci un mi-
nistre des affaires étrangères puisse être exposé à une procédure judiciaire
peut le dissuader de se déplacer à l’étranger lorsqu'il est dans l'obligation
de le faire pour s'acquitter de ses fonctions.

* *

23
23 MANDAT D’ARRET (ARRÊT)

56. La Cour passera maintenant a l’examen de l'argumentation de la
Belgique selon laquelle les immunités reconnues aux ministres des affaires
étrangères en exercice ne peuvent en aucun cas protéger ceux-ci lorsqu'ils
sont soupçonnés d’avoir commis des crimes de guerre ou des crimes
contre ’humanité. Aux fins d’étayer cette position, la Belgique se réfère
dans son contre-mémoire à divers instruments juridiques créant des
juridictions pénales internationales, à des exemples tirés de législations
nationales, ainsi qu’à la jurisprudence de juridictions internes et inter-
nationales.

La Belgique précise tout d’abord que des dispositions des instruments
créant des juridictions pénales internationales prévoient expressément
que la qualité officielle d’une personne n’est pas un obstacle à l'exercice
de leur compétence par ces juridictions.

Elle insiste également sur certaines décisions rendues par des juridic-
tions nationales et tout particulièrement sur les décisions rendues le
24 mars 1999 par la Chambre des lords du Royaume-Uni et le
13 mars 2001 par la Cour de cassation frangaise, respectivement dans les
affaires Pinochet et Kadhafi, dans lesquelles une exception a la régle de
Pimmunité aurait été admise en cas de crimes graves de droit internatio-
nal. Ainsi, selon la Belgique, la décision Pinochet reconnaît une exception
à la règle de l’immunité lorsque lord Millet dit qu’«on ne peut supposer
que le droit international ait institué un crime relevant du jus cogens tout
en prévoyant une immunité ayant la même portée que l'obligation qu'il
cherche à imposer», ou que lord Phillips of Worth Matravers expose
qu’«aucune règle établie de droit international n’exige que l’immunité
d’un Etat ratione materiae soit accordée dans le cadre de poursuites pour
crime international», Quant à la Cour de cassation française, en décidant
que, «en l'état du droit international, le crime dénoncé [faits de terro-
risme], quelle qu’en soit la gravité, ne relève pas des exceptions au prin-
cipe de l’immunité de juridiction des chefs d'Etat étrangers en exercice»,
elle aurait reconnu explicitement, selon la Belgique, Pexistence de telles
exceptions.

57. Le Congo soutient pour sa part que, en l’état actuel du droit inter-
national, rien ne permet de soutenir qu'il existerait une quelconque
exception au principe de l’immunité pénale absolue du ministre des
affaires étrangères en exercice dans le cas où il serait accusé d’avoir
commis des crimes de droit international.

A l'appui de cette affirmation, le Congo se réfère à la pratique des
Etats, examinant notamment à ce titre les affaires Pinochet et Kadhafi,
pour constater que cette pratique ne correspond pas à ce que la Belgique
prétend, mais consacre au contraire le caractère absolu de l’immunité
pénale des chefs d’Etat et des ministres des affaires étrangères. Ainsi,
s'agissant de la décision Pinochet, le Congo cite lord Browne-Wilkinson,
selon lequel l’«immunité dont jouit un chef d'Etat en fonction ou un
ambassadeur en exercice est une immunité totale liée à la personne du
chef d'Etat ou de l'ambassadeur et qui exclut toute action ou poursuite
judiciaire à son encontre...». Selon le Congo, la Cour de cassation fran-

24
24 MANDAT D’ARRÊT (ARRÊT)

çaise aurait adopté la même position dans son arrêt Kadhafi en affirmant
que «la coutume internationale s'oppose à ce que les chefs d'Etat en exer-
cice puissent, en l’absence de dispositions internationales contraires
s'imposant aux parties concernées, faire l’objet de poursuites devant les
juridictions pénales d’un Etat étranger».

Quant aux instruments créant des juridictions pénales internationales
et à la jurisprudence de ces dernières, ils ne concernent, selon le Congo,
que ces seules juridictions internationales et rien ne saurait en être tiré en
ce qui concerne les actions pénales devant des juridictions nationales à
l'encontre des personnes jouissant d’une immunité en vertu du droit
international.

*

58. La Cour a examiné avec soin la pratique des Etats, y compris les
législations nationales et les quelques décisions rendues par de hautes
juridictions nationales, telle la Chambre des lords ou la Cour de cassation
française. Elle n’est pas parvenue à déduire de cette pratique l'existence,
en droit international coutumier, d’une exception quelconque à la règle
consacrant l’immunité de juridiction pénale et l’inviolabilité des ministres
des affaires étrangères en exercice, lorsqu'ils sont soupçonnés d’avoir
commis des crimes de guerre ou des crimes contre l’humanité.

La Cour a par ailleurs examiné les règles afférentes à l’immunité ou à
la responsabilité pénale des personnes possédant une qualité officielle
contenues dans les instruments juridiques créant des juridictions pénales
internationales et applicables spécifiquement à celles-ci (voir statut du
Tribunal militaire international de Nuremberg, art. 7: statut du Tribunal
militaire international de Tokyo, art. 6; statut du Tribunal pénal inter-
national pour l’ex-Yougoslavie, art. 7, par. 2; statut du Tribunal pénal
international pour le Rwanda, art. 6, par. 2; statut de la Cour pénale
internationale, art. 27). Elle a constaté que ces règles ne lui permettaient
pas davantage de conclure à l'existence, en droit international coutumier,
d’une telle exception en ce qui concerne les juridictions nationales.

Enfin, aucune des décisions des tribunaux militaires internationaux de
Nuremberg et de Tokyo, ainsi que du Tribunal pénal international pour
lex-Yougoslavie, que cite la Belgique ne traite de la question des immu-
nités des ministres des affaires étrangères en exercice devant les juridic-
tions nationales lorsqu'ils sont accusés d’avoir commis des crimes de
guerre ou des crimes contre l'humanité. La Cour note, par conséquent,
que ces décisions ne contredisent en rien les constatations auxquelles elle
a procédé ci-dessus.

Au vu de ce qui précède, la Cour ne saurait donc accueillir l’argumen-
tation présentée par la Belgique à cet égard.

59. Il convient en outre de relever que les règles gouvernant la compé-
tence des tribunaux nationaux et celles régissant les immunités juridic-
tionnelles doivent être soigneusement distinguées: la compétence n’im-
plique pas l’absence d’immunité et l'absence d’immunité n'implique pas

25
25 MANDAT D’ARRET (ARRÊT)

la compétence. C’est ainsi que, si diverses conventions internationales ten-
dant à la prévention et à la répression de certains crimes graves ont mis à
la charge des Etats des obligations de poursuite ou d’extradition, et leur
ont fait par suite obligation d'étendre leur compétence juridictionnelle,
cette extension de compétence ne porte en rien atteinte aux immunités
résultant du droit international coutumier, et notamment aux immunités
des ministres des affaires étrangères. Celles-ci demeurent opposables
devant les tribunaux d’un Etat étranger, même lorsque ces tribunaux
exercent une telle compétence sur la base de ces conventions.

60. La Cour souligne toutefois que Vimmunité de juridiction dont
bénéficie un ministre des affaires étrangères en exercice ne signifie pas
qu'il bénéficie d’une impunité au titre de crimes qu'il aurait pu com-
mettre, quelle que soit leur gravité. Immunité de juridiction pénale et res-
ponsabilité pénale individuelle sont des concepts nettement distincts. Alors
que l’immunité de juridiction revêt un caractère procédural, la responsa-
bilité pénale touche au fond du droit. L’immunité de juridiction peut
certes faire obstacle aux poursuites pendant un certain temps ou à l’égard
de certaines infractions; elle ne saurait exonérer la personne qui en bénéficie
de toute responsabilité pénale.

61. Les immunités dont bénéficie en droit international un ministre ou
un ancien ministre des affaires étrangères ne font en effet pas obstacle à
ce que leur responsabilité pénale soit recherchée dans certaines circons-
tances.

Ils ne bénéficient, en premier lieu, en vertu du droit international
d’aucune immunité de juridiction pénale dans leur propre pays et peuvent
par suite être traduits devant les juridictions de ce pays conformément
aux règles fixées en droit interne.

En deuxième lieu, ils ne bénéficient plus de l’immunité de juridiction à
l'étranger si l'Etat qu'ils représentent ou ont représenté décide de lever
cette immunité.

En troisième lieu, dès lors qu’une personne a cessé d'occuper la fonc-
tion de ministre des affaires étrangères, elle ne bénéficie plus de la totalité
des immunités de juridiction que lui accordait le droit international dans
les autres Etats. A condition d'être compétent selon le droit international,
un tribunal d’un Etat peut juger un ancien ministre des affaires étran-
gères d’un autre Etat au titre d’actes accomplis avant ou après la période
pendant laquelle il a occupé ces fonctions, ainsi qu'au titre d'actes qui,
bien qu’accomplis durant cette période, l'ont été a titre privé.

En quatrième lieu, un ministre des affaires étrangères ou un ancien mi-
nistre des affaires étrangères peut faire l’objet de poursuites pénales
devant certaines juridictions pénales internationales dès lors que celles-ci
sont compétentes. Le Tribunal pénal international pour l’ex-Yougoslavie
et le Tribunal pénal international pour le Rwanda, établis par des réso-
lutions du Conseil de sécurité adoptées en application du chapitre VII de
la Charte des Nations Unies, ainsi que la future Cour pénale internatio-
nale instituée par la convention de Rome de 1998, en sont des exemples.
Le statut de cette dernière prévoit expressément, au paragraphe 2 de son

26
26 MANDAT D’ARRÊT (ARRÊT)

article 27, que «les immunités ou règles de procédure spéciales qui
peuvent s'attacher à la qualité officielle d’une personne, en vertu du
droit interne ou du droit international, n’empêchent pas la Cour d’exercer
sa compétence à l’égard de cette personne».

x * x

62. Compte tenu des conclusions auxquelles la Cour est parvenue ci-
dessus quant à la nature et à la portée des règles afférentes à l’immunité
de juridiction pénale des ministres des affaires étrangères en exercice, 1l
lui faut à présent examiner si, dans le cas d’espéce, l'émission du mandat
d’arrêt du 11 avril 2000 et la diffusion de celui-ci sur le plan international
ont contrevenu à ces règles. La Cour rappelle en effet qu’aux termes de sa
première conclusion finale le Congo la prie de dire et juger:

«Que, en émettant et en diffusant internationalement le mandat
d’arrét du 11 avril 2000 délivré à charge de M. Abdulaye Yerodia
Ndombasi, la Belgique a violé, à l'encontre de la République démo-
cratique du Congo, la règle de droit international coutumier relative
à Pinviolabilité et l'immunité pénale absolues des ministres des af-
faires étrangères en fonction; que, ce faisant, elle a porté atteinte au
principe de l'égalité souveraine entre les Etats. »

63. A l'appui de cette conclusion, le Congo affirme que le mandat
d'arrêt du 11 avril 2000 constitue comme tel un «acte juridique coercitif»
portant atteinte à l’immunité et aux droits souverains du Congo, dans la
mesure ou il vise à «soumettre à un pouvoir juridictionnel répressif
interne un gouvernant étranger qui lui échappe en principe» et est exé-
cutoire de plein droit et sans formalité particulière en Belgique.

Le Congo considère que la simple émission de ce mandat constituait
ainsi un acte de contrainte dirigé contre ia personne de M. Yerodia,
même en l’absence d'exécution.

64. Quant à la diffusion internationale dudit mandat d’arrêt, elle a non
seulement, selon le Congo, emporté de nouvelles violations des règles sus-
mentionnées, mais a en outre aggravé le préjudice moral qu'il a subi, en
raison de l’opprobre «ainsi jeté sur l’un des membres les plus éminents de
son gouvernement». Le Congo fait valoir de surcroît qu’une telle diffu-
sion a fondamentalement porté atteinte à ses droits souverains en ce
qu’elle a considérablement limité le libre et plein exercice, par son mi-
nistre des affaires étrangères, des fonctions de négociation internationale
et de représentation dont il s'était vu confier la charge par l’ancien président
du Congo. Selon lui, la Belgique «exprimefrait] [ainsi] l'intention de voir
la personne concernée arrêtée là où elle se trouve, en vue d’obtenir son
extradition». Le Congo souligne par ailleurs qu'il convient d'éviter toute
confusion entre les arguments relatifs à l’effet juridique du mandat d’arrêt
à l'étranger et la question de la responsabilité des Etats tiers lui donnant
effet. Il expose à ce sujet qu'aucun Etat n’a donné suite au mandat d’arrét
et qu’il ne convient dès lors pas de «s’interroger plus avant sur la respon-

27
27 MANDAT D’ARRET (ARRÊT)

sabilité spécifique qui pourrait en résulter dans le chef de Etat qui l’exé-
cute, ni sur la manière dont celle-ci devrait s’articuler» avec celle de l'Etat
belge. Le Congo observe que, dans une telle hypothèse, «il y [aurait] une
relation causale immédiate entre le mandat d’arrêt délivré en Belgique et
l’acte d'exécution qui serait [opéré] ailleurs».

65. La Belgique rejette l'argumentation du Congo au motif que «la
nature du mandat d’arrét du 11 avril 2000 [serait] telle [que celui-ci] n’a ni
violé la souveraineté [du Congo] ni créé aucune obligation pour [ce der-
nier]».

S’agissant des effets juridiques du mandat d’arrét du 11 avril 2000 en
droit belge, la Belgique expose que l’objet manifeste du mandat était
d’obtenir que, dans le cas où M. Yerodia serait trouvé en Belgique, l’inté-
ressé soit détenu par les autorités belges compétentes, aux fins de le pour-
suivre pour crimes de guerre et crimes contre l'humanité. Selon elle, le
juge d'instruction belge aurait toutefois clairement distingué dans le man-
dat entre, d’une part, immunité de juridiction et, d’autre part, immunité
d'exécution pour les représentants d'Etats étrangers visitant la Belgique à
la suite d’une invitation officielle, en précisant que ces personnes seraient
à l’abri de l’exécution d’un mandat d’arrêt en Belgique. La Belgique pré-
tend également que, par ses effets, le mandat d’arrét en cause revêt un
caractère national puisqu'il exige l'arrestation de M. Yerodia, si celui-ci
devait se trouver en Belgique, mais qu’il n’a pas un tel effet à l'étranger.

66. Pour ce qui a trait aux effets juridiques du mandat d’arrét hors de
la Belgique, celle-ci soutient que le mandat n’impose aux autorités d'aucun
autre Etat une quelconque obligation d’arrêter M. Yerodia en l’absence
d’une démarche supplémentaire de la Belgique consistant à compléter ou
valider le mandat d’arrêt (sous la forme par exemple d’une demande de
mise en détention provisoire de M. Yerodia), ou de l'émission d’un man-
dat d’arrêt par les autorités compétentes de l'Etat concerné à la suite
d’une demande en ce sens, ou encore de la diffusion d’une notice rouge
d’Interpol. Dès lors, en dehors de la Belgique, l’objet du mandat aurait
certes été « d’établir une base juridique pour l’arrestation de M. Yerodia ...
ainsi que [pour] son extradition ultérieure vers la Belgique», mais le man-
dat n'aurait eu d'effet juridique que s’il avait été assorti d’un acte préa-
lable «exigeant l’arrestation de M. Yerodia ... par les autorités compé-
tentes dans un Etat tiers». La Belgique fait valoir par ailleurs que, «si un
Etat avait exécuté le mandat d’arrêt, il aurait, peut-être, porté atteinte à
Pimmunité pénale de M. Yerodia», mais que «l’auteur direct de l’atteinte
aurait été cet Etat [et] non la Belgique».

%
67. La Cour rappellera tout d’abord que le «mandat d’arrêt interna-
tional par défaut», délivré le 11 avril 2000 par un juge d'instruction près le

tribunal de première instance de Bruxelles, vise M. Yerodia en précisant

28
28 MANDAT D’ARRET (ARRÊT)

que celui-ci est «actuellement ministre des affaires étrangères de la Répu-
blique démocratique du Congo, ayant sa résidence professionnelle au
ministère des affaires étrangères à Kinshasa». Le mandat indique que
M. Yerodia est inculpé, «comme auteur ou coauteur», de:

«— Crimes de droit international constituant des infractions graves
portant atteinte par action ou omission aux personnes et aux
biens protégés par les conventions signées à Genève le
12 août 1949 et par les protocoles I et Il additionnels à ces
conventions (article 1, paragraphe 3, de la loi du 16 juin 1993
modifiée par la loi du 10 février 1999 relative à la répression des
violations graves de droit international humanitaire)

— Crimes contre l'humanité (article 1, paragraphe 2, de la loi du
16 juin 1993 modifiée par la loi du 10 février 1999 relative à la
répression des violations graves de droit international humani-
taire).»

Le mandat fait état de «différents discours incitant à la haine raciale» et
de «propos particulièrement virulents» que M. Yerodia aurait tenus lors
d’«interventions publiques relayées par les médias» en date des 4 août et
27 août 1998. Il y est ajouté ce qui suit:

«Ces discours auraient eu pour effet d’inciter la population à s’en
prendre aux résidents tutsi de Kinshasa: il fut question d’opérations
de ratissage, de chasse à l’homme (l'ennemi tutsi), de scènes de lyn-
chage.

Les discours incitant à la haine raciale auraient ainsi eu pour
résultat la mort de plusieurs centaines de personnes et l’internement
de Tutsi, des exécutions sommaires, des arrestations arbitraires et
des procès injustes. »

68. Il est dit en outre dans le mandat que «la qualité de ministre des
affaires étrangères que possède à l’heure actuelle l’inculpé n’entraine pas
d’immunité de juridiction et d'exécution». Le juge d'instruction observe
toutefois dans le mandat que «la règle de l’absence d’immunité en droit
humanitaire ... paraît devoir connaître un tempérament sur le plan de
limmunité d'exécution» et explique ce qui suit:

«En vertu du principe général de loyauté de l’action de la justice,
une immunité d'exécution doit être, à notre sens, reconnue a tout
représentant d’un Etat qui est accueilli sur le territoire belge en tant
que tel (en «visite officielle»). L'accueil d’une telle personnalité
étrangère en tant que représentant officiel d’un Etat souverain met
en jeu non seulement des relations entre individus mais également
des relations entre Etats. Dans cet ordre d'idées, il inclut l’engage-
ment de l'Etat accueillant et de ses différentes composantes de ne
prendre aucune mesure coercitive à l’égard de son hôte et cette invi-
tation ne pourrait devenir le prétexte pour faire tomber l'intéressé
dans ce qui devrait alors être qualifié de guet-apens. Dans l’hypo-

29
29 MANDAT D’ARRET (ARRET)

thése contraire, le non-respect de cet engagement pourrait entrainer
la responsabilité de Etat hôte sur le plan international.»

69. Le mandat d’arrét s’achève sur l’injonction suivante:

«Mandons et ordonnons à tous huissiers de justice et agents de la
force publique à ce requis de mettre le présent mandat d’arrêt à exé-
cution et de conduire l’inculpé à la maison d’arrêt de Forest;

Enjoignons au directeur de la prison de recevoir l’inculpé(e) et de
le (la) garder dans la maison d’arrét en vertu du présent mandat
d’arrêt;

Requérons tous dépositaires de la force publique, auxquels le pré-
sent mandat sera exhibé, de prêter main-forte à son exécution.»

70. La Cour note que l'émission du mandat d’arrét litigieux, comme
telle, constitue un acte de l’autorité judiciaire belge ayant vocation à per-
mettre l’arrestation, sur le territoire belge, d’un ministre des affaires étran-
gères en exercice inculpé de crimes de guerre et de crimes contre l’huma-
nité. Le caractère exécutoire du mandat ressort clairement de l’injonction
adressée «a tous huissiers de justice et agents de la force publique ... de
mettre le présent mandat d'arrêt à exécution» (voir paragraphe 69 ci-
dessus), ainsi que de l’affirmation, faite dans le mandat, que «la qualité de
ministre des affaires étrangères que possède à l'heure actuelle l’inculpé
n’entraîne pas d’immunité de juridiction et d’exécution». La Cour observe
certes que le cas de visite officielle de M. Yerodia en Belgique a été
réservé dans le cadre dudit mandat, et que M. Yerodia n’a fait l'objet
d’aucune arrestation en Belgique. Elle doit toutefois constater que, compte
tenu de la nature et de l’objet du mandat, la seule émission de celui-ci
portait atteinte à l'immunité de M. Yerodia en sa qualité de ministre des
affaires étrangères en exercice du Congo. La Cour en conclut que l’émis-
sion dudit mandat a constitué une violation d’une obligation de la Bel-
gique à l'égard du Congo, en ce qu'elle a méconnu l’immunité de ce
ministre et, plus particulièrement, violé l’immunité de juridiction pénale et
Pinviolabilité dont i] jouissait alors en vertu du droit international.

71. La Cour constate également que la Belgique reconnait que la diffu-
sion sur le plan international du mandat d’arrét litigieux avait pour objet
«d@établir une base juridique pour l’arrestation de M. Yerodia ... a
l'étranger ainsi que [pour] son extradition ultérieure vers la Belgique». La
Partie défenderesse soutient toutefois que |’exécution dudit mandat dans
des Etats tiers aurait «dépend[u] de l’existence d’autres démarches préli-
minaires» et que, étant donné le caractère «incomplet» du mandat à
l'égard des Etats tiers, il n’y aurait pas eu «violation de la souveraineté
[du Congo». Elle souligne en outre qu’une notice rouge n’a été deman-
dée à Interpol que le 12 septembre 2001, à un moment où M. Yerodia
n'était plus ministre.

La Cour ne saurait partager ce point de vue. Comme dans le cas de
l'émission du mandat, la diffusion de celui-ci dès juin 2000 par les auto-
rités belges sur le plan international, compte tenu de sa nature et de son

30
30 MANDAT D’ARRET (ARRÊT)

objet, portait en effet atteinte à l’immunité dont M. Yerodia jouissait en
tant que ministre des affaires étrangères en exercice du Congo et était de
surcroît susceptible d’affecter la conduite par le Congo de ses relations
internationales. L’intéressé étant appelé, en cette qualité, à entreprendre
des voyages dans l'exercice de ses fonctions, la seule diffusion du mandat
sur le plan international, en l'absence même «d’autres démarches» de la
part de la Belgique, aurait pu en particulier conduire à son arrestation
lors d’un déplacement à l'étranger. La Cour observe à cet égard que la
Belgique elle-même fait état d’une information selon laquelle M. Yerodia
«aurait appris, lors d’une demande de visa pour se rendre dans deux
pays, qu'il risquait d’être arrêté en raison du mandat d’arrêt lancé contre
lui par la Belgique» et qu’elle a ajouté que «[c]’est d’ailleurs ce que [le
Congo] … laisse entendre lorsqu’[il] écrit que le mandat d’arrêt a obligé
«le ministre Yerodia ... à emprunter des voies parfois moins directes pour
voyager». Par voie de conséquence, la Cour conclut que la diffusion
dudit mandat, qu’elle ait ou non entravé en fait l’activité diplomatique de
M. Yerodia, a constitué une violation d’une obligation de la Belgique à
l'égard du Congo, en ce qu’elle a méconnu l’immunité du ministre des
affaires étrangères en exercice du Congo et, plus particulièrement, violé
limmunité de juridiction pénale et l’inviolabilité dont il jouissait alors en
vertu du droit international.

+ * x

72. La Cour se penchera maintenant sur la question de la réparation
demandée par le Congo en raison de la violation, par la Belgique, des
régles de droit international susvisées. Aux termes des deuxiéme, troi-
sième et quatrième conclusions du Congo, la Cour est priée de dire et
juger:

«Que la constatation solennelle par la Cour du caractère illicite
[de l'émission et de la diffusion internationale du mandat d'arrêt]
constituc une forme adéquate de satisfaction permettant de réparer
le dommage moral qui en découle dans le chef de la République
démocratique du Congo;

Que les violations du droit international dont procèdent l’émission
et la diffusion internationale du mandat d’arrét du 11 avril 2000
interdisent à tout Etat, en ce compris la Belgique, d’y donner suite;

Que la Belgique est tenue de retirer et mettre à néant le mandat
d'arrêt du 11 avril 2000 et de faire savoir auprès des autorités étran-
gères auxquelles ledit mandat fut diffusé qu’elle renonce à solliciter
leur coopération pour l'exécution de ce mandat illicite.»

73. A l'appui desdites conclusions, le Congo fait valoir que le fait qu'il
ait été mis fin aux fonctions officielles de M. Yerodia n’a nullement eu
pour conséquence d’effacer le fait illicite et le dommage qui en découle,
lesquels demeurent. Il expose que le mandat est illicite ab initio, que
«[sJon vice est radical», et qu’il ne saurait dès lors produire aujourd’hui

3i
31 MANDAT D’ARRET (ARRÊT)

aucun effet de droit. Le Congo observe que sa demande a pour objet la
réparation du dommage causé, réparation qui imposerait que soit res-
tauré l'état qui aurait selon toute probabilité existé si ce fait n’avait pas
été commis. Il précise que, dans la mesure où le fait illicite consistait en
un acte juridique interne, seul le «retrait» et la «mise à néant» de celui-ci
pourraient dès lors constituer une réparation appropriée.

Le Congo souligne par ailleurs qu'il ne demande nullement à la Cour
de procéder elle-même au retrait ou à la mise à néant du mandat, ni de
déterminer le moyen par lequel la Belgique devrait se conformer à son
arrêt. Il explique qu’un tel retrait et qu’une telle mise à néant du mandat,
par les moyens que la Belgique estimera les plus appropriés, «ne consti-
tue[raient] pas des moyens d’exécution de l'arrêt de la Cour mais la
mesure même de réparation-restitution juridique en nature sollicitée». Le
Congo soutient que, par voie de conséquence, la Cour est seulement priée
de dire que la Belgique, au titre de la réparation du dommage causé aux
droits du Congo, est tenue de procéder, par le moyen de son choix, au
retrait et à la mise à néant de ce mandat d’arrêt.

74. La Belgique estime quant à elle que l’éventuelle constatation, par
la Cour, d'une violation de l’immunité dont bénéficiait M. Yerodia en
tant que ministre des affaires étrangères n'implique aucunement qu'il y
ait lieu d’annuler le mandat d’arrét. Elle expose que ce dernier continue à
produire ses effets et que «{rlien n’indique qu’il porte aujourd’hui atteinte
à l’immunité du ministre des affaires étrangères» du Congo. La Belgique
considère que ce que sollicite en réalité le Congo par ses troisième et qua-
trième conclusions c’est que la Cour dicte à la Belgique la manière dont
celle-ci devrait donner effet à un arrêt de la Cour constatant que le man-
dat d’arrêt a violé l’immunité du ministre des affaires étrangères du
Congo.

%

75. La Cour a déjà conclu ci-dessus (voir paragraphes 70 et 71) que
l'émission et la diffusion, par les autorités belges, du mandat d’arrét du
11 avril 2000 avaient méconnu l’immunité du ministre des affaires étran-
gères en exercice du Congo et, plus particulièrement, violé l’immunité de
juridiction pénale et F'inviolabilité dont jouissait alors M. Yerodia en
vertu du droit international. Ces actes ont engagé la responsabilité inter-
nationale de la Belgique. La Cour estime que les conclusions auxquelles
elle est ainsi parvenue constituent une forme de satisfaction permettant
de réparer le dommage moral dont se plaint le Congo.

76. Cependant, ainsi que la Cour permanente de Justice internationale
Pa dit dans son arrêt du 13 septembre 1928 en l’affaire relative à I’ Usine
de Chorzow:

«{l]e principe essentiel, qui découle de la notion même d’acte illicite
et qui semble se dégager de la pratique internationale, notamment de
la jurisprudence des tribunaux arbitraux, est que la réparation doit,
autant que possible, effacer toutes les conséquences de l’acte illicite

32
32 MANDAT D’ARRET (ARRÊT)

et rétablir l’état qui aurait vraisemblablement existé si ledit acte
n'avait pas été commis» (C.P.J.I. série À n° 17, p. 47).

Or, dans le cas d'espèce, le rétablissement de «l’état qui aurait vraisem-
blablement existé si [l'acte illicite] n'avait pas été commis» ne saurait
résulter simplement de la constatation par la Cour du caractère illicite du
mandat d’arrét au regard du droit international. Le mandat subsiste et
demeure illicite nonobstant le fait que M. Yerodia a cessé d’être ministre
des affaires étrangères. Dès lors la Cour estime que la Belgique doit, par
les moyens de son choix, mettre à néant le mandat en question et en
informer les autorités auprès desquelles ce mandat a été diffusé.

77. La Cour ne voit aucune autre mesure de réparation à prescrire:
elle ne saurait en particulier indiquer, dans un arrêt statuant sur un dif-
férend entre le Congo et la Belgique, quelles en seraient les implications
éventuelles pour des Etats tiers, et ne saurait par suite accueillir sur ce
point les conclusions du Congo.

78. Par ces motifs,
La Cour,
1) A) Par quinze voix contre une,

Rejette les exceptions d’incompétence, de non-lieu et d’irrecevabilité

soulevées par le Royaume de Belgique;

POUR : M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, M™ Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges;
M. Bula-Bula, M™* Van den Wyngaert, juges ad hoc;

contre: M. Oda, juge:

B) Par quinze voix contre une,

Dit qu'elle a compétence pour connaître de la requête introduite le

17 octobre 2000 par la République démocratique du Congo;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, M™ Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges:
M. Bula-Bula, M" Van den Wyngaert, juges ad hoc;

CONTRE: M. Oda, juge;

C) Par quinze voix contre une,

Dit que la requête de la République démocratique du Congo n'est pas
dépourvue d’objet et que, par suite, il y a lieu de statuer sur ladite
requête;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, M™* Higgins, MM. Parra-

33
33 MANDAT D’ARRÊT (ARRÊT)

Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges;
M. Bula-Bula, M™° Van den Wyngaert, juges ad hoc;

CONTRE: M. Oda, juge;
D) Par quinze voix contre une,

Dit que la requête de la République démocratique du Congo est rece-
vable;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, M" Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges;
M. Bula-Bula, M" Van den Wyngaert, juges ad hoc;

CONTRE: M. Oda, juge;
2) Par treize voix contre trois,

Dit que l'émission, à l'encontre de M. Abdulaye Yerodia Ndombasi,
du mandat d’arrêt du 11 avril 2000, et sa diffusion sur le plan inter-
national ont constitué des violations d’une obligation juridique du
Royaume de Belgique à l'égard de la République démocratique du
Congo, en ce qu'elles ont méconnu l’immunité de juridiction pénale
et Vinviolabilité dont le ministre des affaires étrangères en exercice
de la République démocratique du Congo jouissait en vertu du droit
international ;

pour: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, M" Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Buergenthal, juges; M. Bula-Bula, juge
ad hoc;

CONTRE: MM. Oda, Al-Khasawneh, juges; M'T° Van den Wyngaert, juge
ad hoc;

3) Par dix voix contre six,

Dit que le Royaume de Belgique doit, par les moyens de son choix,
mettre à néant le mandat d’arrét du 11 avril 2000 et en informer les auto-
rités auprès desquelles ce mandat a été diffusé.

POUR : M. Guillaume, président: M. Shi, vice-président; MM. Ranjeva, Herc-
zegh, Fleischhauer, Koroma, Vereshchetin, Parra-Aranguren, Rezek,
juges; M. Bula-Bula, juge ad hoc:

CONTRE: M. Oda, M™ Higgins, MM. Kooijmans, Al-Khasawneh, Buergen-
thal, juges: M™° Van den Wyngaert, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, à La Haye, le quatorze février deux mille deux, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-

34
34 MANDAT D’ARRET (ARRET)

blique démocratique du Congo et au Gouvernement du Royaume de
Belgique.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. GUILLAUME, président, joint à l’arrét l’exposé de son opinion indi-
viduelle; M. ODA, juge, joint a l’arrêt exposé de son opinion dissidente;
M. RANJEVA, juge, joint une déclaration à l’arrét; M. Koroma, juge, joint
à l’arrêt l'exposé de son opinion individuelle; M Hiccins et MM. Koou-
MANS et BUERGENTHAL, juges, joignent à l’arrêt l'exposé de leur opinion
individuelle commune; M. REZEK, juge, joint à l'arrêt l'exposé de son
opinion individuelle; M. AL-KHASAWNEH, juge, joint à l'arrêt l'exposé de
son opinion dissidente; M. BULA-BULA, juge ad hoc, joint à l’arrêt l'exposé
de son opinion individuelle; M™° VAN DEN WYNGAERT, juge ad hoc, joint
à l'arrêt l'exposé de son opinion dissidente.

(Paraphé) G.G.
{ Paraphé) Ph.C.

35
